

117 HR 4403 IH: Opening Doors for Youth Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4403IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Scott of Virginia (for himself, Ms. Wilson of Florida, Mr. Jones, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide subsidized summer and year-round employment for youth who face systemic barriers to employment and viable career options and to assist local community partnerships in improving high school graduation and youth employment rates, and for other purposes.1.Short titleThis Act may be cited as the Opening Doors for Youth Act of 2021.2.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor to carry out this Act—(1)$1,000,000,000 for fiscal year 2022; (2)$1,050,000,000 for fiscal year 2023;(3)$1,100,000,000 for fiscal year 2024;(4)$1,150,000,000 for fiscal year 2025;(5)$1,200,000,000 for fiscal year 2026; and(6)$1,250,000,000 for fiscal year 2027.3.Availability of funds(a)Reservation of funds for administrative and other purposes Of the amount available under section 2, the Secretary of Labor shall reserve—(1)not more than 5 percent to carry out innovation and learning activities under section 9;(2)not more than 5 percent for the costs of Federal administration of this Act; and(3)not more than 2 percent to carry out evaluations under section 10.(b)Distribution of fundsOf the amount made available under section 2 and not reserved under subsection (a), the Secretary of Labor shall use—(1)30 percent of such amount to carry out section 4;(2)35 percent of such amount to carry out section 5; and(3)35 percent of such amount to carry out section 6.4.Summer employment opportunities for youth(a)In generalFrom the amount available under section 3(b)(1), the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section—(1)after making the reservations described in paragraphs (2) and (3), make an allotment of the remainder of such amount in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112; 3113);(2)reserve not more than one-quarter of 1 percent of such amount to provide assistance to the outlying areas; and(3)reserve not more than 1½ percent of such amount to make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations, to carry out the activities described in subsection (d)(2).(b)Within State allocations(1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112; 3113), shall allocate the amount that is allotted to the State under subsection (a)(1) to local areas meeting the requirements under subsection (c) in accordance with the allocation described in section 128(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)(i)) for the purpose of developing and expanding summer employment programs under this section.(2)Reallocation among local areas(A)In generalThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section (referred to in this paragraph as a local allocation) and that are available for reallocation in accordance with this paragraph.(B)AmountThe amount available for reallocation for a program year is equal to the amount by which the unobligated balance of the local allocation, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allocation for the prior program year.(C)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to subparagraph (B) for a program year, the Governor shall allocate to each eligible local area within the State an amount based on the relative amount of the local allocation for the program year for which the determination is made, as compared to the total amount of the local allocations for all eligible local areas in the State for such program year.(D)Eligible local areaFor purposes of this paragraph, the term eligible local area means a local area that meets the requirements under subsection (c) and does not have an amount available for reallocation under subparagraph (B) for the program year for which the determination under such subparagraph is made.(3)Local reservationOf the amount allocated to a local area under paragraph (1)—(A)not more than 10 percent of such amount may be used for the administrative costs of carrying out a summer employment program under this section, including costs for participating in regional and national opportunities for in-person or virtual peer learning under section 9; and(B)not less than 5 percent of such amount shall be used to provide direct financial assistance to eligible youth through grants to support their financial needs to enter, remain enrolled in, and complete the program, such as support for supplies, transportation, child care, and housing.(c)Local plans(1)In generalIn order for a local area to be eligible for funds under this section, the local board of the local area shall develop and submit to the Governor in accordance with paragraph (2) a 4-year plan for the summer employment program. Such plan shall, at a minimum—(A)not conflict with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor; and(B)contain the contents required under paragraph (3).(2)Submission(A)In generalA plan required under this subsection shall be submitted by the local area to the Governor of such area at such time and in such manner as the Governor may reasonably require.(B)Combined plansIf a local area is seeking funds under this section and section 5, the plan required under this subsection may be submitted in combination with a plan under section 5, in lieu of the local area submitting 2 separate plans.(3)ContentsAt a minimum, each plan required under this subsection shall include—(A)a description of how the local area will carry out the activities described in subsection (d) for each program year;(B)a description of how the local area will recruit eligible youth into the summer employment program, including how the local area will prioritize recruitment of individuals with barriers to employment;(C)the number of eligible youth expected to participate in the program each program year;(D)a description of the services, including supportive services, that the program is expected to provide to eligible youth, including how the local area will partner with community-based organizations to provide such services;(E)performance accountability goals, as measured by the primary indicators of performance described in subsection (e)(1);(F)an assurance that the program will be aligned with the youth workforce investment activities provided by the local area under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.), and to the extent practicable, the career exploration, information, and guidance activities provided by such local area in accordance with section 134(b)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)(3);(G)an assurance that the local area will adhere to the labor standards described in section 7;(H)a description of program alignment to work-based learning opportunities, or plans to create work-based learning opportunities, and a description of whether the program awards academic credit towards a secondary school diploma or its recognized equivalent, or a recognized postsecondary credential, as applicable;(I)a description of programs being offered that align to high-skill, high-wage, or in-demand industry sectors or occupations; and(J)any other information as the Governor may reasonably require.(d)Local use of funds(1)In generalA local area that receives an allocation under this section shall use such allocation for development activities or expansion activities with respect to a summer employment program in accordance with this subsection. (2)Development activitiesIn the case of a local area that, at the beginning of the first program year covered by the local plan submitted under subsection (c), is not carrying out a summer employment program described in paragraph (4), the local board of such local area—(A)shall use the amount allocated under this section to such local area to—(i)plan, develop, and carry out a summer employment program described in paragraph (4);(ii)engage or establish industry or sector partnerships to determine local summer job needs to inform the establishment of such program; and(iii)conduct outreach to eligible youth and employers; and(B)may—(i)use such amount to develop technology infrastructure, including data and management systems, to support such program; and(ii)use not more than 25 percent of such amount to subsidize not more than 75 percent of the wages of each eligible youth participating in the program.(3)Expansion activitiesIn the case of a local area that, at the beginning of the first program year covered by the local plan submitted under subsection (c), is carrying out a summer employment program described in paragraph (4), the local board of such local area—(A)shall use the amount allocated under this section to such local area to—(i)increase the number of summer employment opportunities offered through such program, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;(ii)conduct outreach to eligible youth and employers; and(iii)subsidize not more than 50 percent of the wages of each eligible youth participating in the program; and(B)may use such amount to enhance the activities required under paragraph (4)(B).(4)Program requirementsA summer employment program described in this paragraph is a program that meets the following requirements:(A)Program designEach eligible youth participating in the program is matched with an appropriate employer, based on factors including the needs of the employer and the age, skill, and aspirations of the eligible youth, for a high-quality summer employment opportunity, which may not—(i)be less than 4 weeks; and(ii)pay less than the greater of the applicable Federal, State, or local minimum wage.(B)Program elementsThe program includes the following program elements:(i)Work-readiness training and educational programs for eligible youth to enhance their summer employment opportunities, including digital literacy and online work-readiness opportunities, as appropriate, and support obtaining documentation needed for employment, such as identification or licenses.(ii)Coaching and mentoring services for eligible youth participating in the program to enhance their summer employment opportunities and encourage completion of such opportunities through the program, which may occur prior to, during, or after the summer employment program.(iii)Coaching and mentoring services for employers on how to successfully employ eligible youth participating in the program in meaningful work, including on providing a safe work and training environment for all participants, regardless of race, color, disability, age, religion, national origin, political affiliation, belief, marital status, sex (including sexual orientation or gender identity), pregnancy, childbirth, or a related medical condition, or status as a parent.(iv)Career exploration, career counseling, career planning and postsecondary education planning services for eligible youth participating in the program.(v)High-quality financial literacy education for eligible youth participating in the program as described in section 129(b)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(b)(2)(D)), and including education on the use of credit and financing higher education, savings, and access to safe and affordable banking accounts with consumer protections.(vi)Providing supportive services to eligible youth, or connecting such youth to supportive services provided by another entity, to enable their participation in the program.(vii)Follow-up services for not less than 12 months after the completion of participation, as appropriate.(viii)Integrating services provided by the program with year-round employment programs, youth development programs, secondary school programs, career pathways, career and technical education programs, youth workforce investment activities provided under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.), work-based learning, and skills training programs funded by the State or Federal Government, as applicable.(ix)Connecting eligible youth participating in the program to providers of youth services, adult employment and training services, vocational rehabilitation services, adult education and literacy services under title II of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), career pathways, or skills training programs funded by the State or Federal Government, as applicable for each eligible youth.(x)Express, written commitment from mayors and county executives to support the execution of the program as described in the plan submitted under subsection (c).(C)Information and referrals(i)In generalEach local board shall ensure that each participant of a summer employment program receiving assistance under this section shall be provided—(I)information on the full array of applicable or appropriate services that are available through the local board or other eligible providers or one-stop partners, including those providers or partners receiving funds under this Act; and(II)referral to appropriate training and educational programs that have the capacity to serve the participant either on a concurrent or sequential basis.(ii)Further assessment and referralEach local board shall, in a manner consistent with section 129(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(c)(3)(B)), ensure that eligible youth who do not meet employment requirements for the summer employment program shall be referred for further assessment, as necessary, and referred to appropriate programs in accordance with clause (i) to meet the basic skills and training needs for such employment.(5)PriorityIn carrying out a summer employment program receiving assistance under this section, a local board shall—(A)give priority to summer employment opportunities offered under such program—(i)in existing or emerging high-skill, high-wage, or in-demand industry sectors or occupations; or(ii)that meet community needs in the public, private, or nonprofit sector; and(B)for any program year, use not less than 75 percent of the amount allocated under this section to provide summer employment opportunities under such program for eligible youth that are in-school youth.(e)Performance accountability(1)Primary indicators of performanceFor each local board carrying out a summer employment program funded under this section, the primary indicators of performance, with respect to each such program, shall include—(A)the performance metrics described in clause (i)(V), and subparagraphs (I) and (II) of clause (ii), of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A));(B)the percentage of eligible youth completing the program; and(C)the percentage of youth having participated in work-based learning.(2)Failure to meet local performance accountability measures(A)In generalIf a local area fails, for any program year, to meet a performance accountability goal identified in its local plan under subsection (c)(3)(E), with respect to a summer employment program receiving assistance under this section, the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide the local board with technical assistance, which may include assistance in the development of a performance improvement plan for such summer employment program.(B)Corrective actionIn a case in which such local area fails to meet such performance accountability goal with respect to the program for a third consecutive year or fails to implement the improvement plan, the Governor shall take corrective actions, which may include, after notice and opportunity for a hearing, the withholding from the local area all, or a portion, of the allocation under this section. Such funds shall be used to provide summer employment activities in such local area under alternative arrangements that are consistent with the program elements described in subsection (d)(4)(B).(f)Supplement and not supplantAny funds made available for a local area for summer employment programs under this section shall supplement and not supplant other State or local public funds expended for summer employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).(g)Reports(1)In generalFor each year that a local area receives an allocation under this section to carry out a summer employment program, the local board shall submit to the Secretary of Labor and the Governor a report with—(A)the number of eligible youth participating in the program, disaggregated by the number of such youth that are in-school youth and that are out-of-school youth;(B)the number of eligible youth participating in the program who complete a summer employment opportunity through the program;(C)the expenditures made from the amounts allocated under this section, including expenditures made to provide eligible youth participating in such program with supportive services;(D)a description of how the local area has used amounts allocated under this section to develop or expand a summer employment program, including a description of program activities and services provided to eligible youth, including supportive services provided and the number of eligible youth participating in such program and accessing such services;(E)for youth participants with a subsidized wage, the amount and source of the subsidy, including the amount of the subsidy covered by grant funds under this section; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance for the program described in subsection (e)(1);(G)the average number of hours and weeks worked and the average amount of wages earned by eligible youth participating in the program;(H)the average number of hours spent on—(i)recruitment and retention strategies; and(ii)support for participating youth, such as time management, career planning, and financial literacy training;(I)the percent of eligible youth participating in the program that are placed in—(i)an employment opportunity in the nonprofit sector;(ii)an employment opportunity in the public sector; and(iii)an employment opportunity in the private sector; and(J)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the summer employment program.(2)DisaggregationThe information required to be reported under subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and the subpopulations described in subclauses (I) through (VI) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)).(h)Eligible youth definedFor the purposes of this section, the term eligible youth means an individual who, at the time the eligibility determination is made, is an out-of-school youth or an in-school youth.5.Year-round employment opportunities for youth(a)In generalFrom the amount available under section 3(b)(2), the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section—(1)after making the reservation described in paragraph (2), make an allotment of the remainder of such amount in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112; 3113); and(2)reserve not more than one-quarter of 1 percent of such amount to provide assistance to the outlying areas.(b)Within state allocations(1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112; 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to local areas meeting the requirements under subsection (c) in accordance with the allocation described section 128(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)(i)) for the purpose of developing and expanding year-round employment programs under this section.(2)Reallocation among local areas(A)In generalThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section (referred to in this paragraph as a local allocation) and that are available for reallocation in accordance with this paragraph.(B)AmountThe amount available for reallocation for a program year is equal to the amount by which the unobligated balance of the local allocation, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allocation for the prior program year.(C)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to subparagraph (B) for a program year, the Governor shall allocate to each eligible local area within the State an amount based on the relative amount of the local allocation for the program year for which the determination is made, as compared to the total amount of the local allocations for all eligible local areas in the State for such program year.(D)Eligible local areaFor purposes of this paragraph, the term eligible local area means a local area that meets the requirements under subsection (c) and does not have an amount available for reallocation under subparagraph (B) for the program year for which the determination under such subparagraph is made.(3)Local reservationOf the amount allocated to a local area under paragraph (1)—(A)not more than 10 percent of such amount may be used for the administrative costs of carrying out a year-round employment program under this section, including costs for participating in regional and national opportunities for in-person or virtual peer learning under section 9; and(B)not less than 5 percent of such amount shall be used to provide direct financial assistance to eligible youth through grants to support their financial needs to enter, remain enrolled in, and complete the program, such as support for supplies, transportation, child care, and housing.(c)Local plans(1)In generalIn order for a local area to be eligible for funds under this section, the local board of the local area shall develop and submit to the Governor in accordance with paragraph (2) a 4-year plan for the year-round employment program. Such plan shall, at a minimum—(A)not conflict with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor; and(B)contain the contents required under paragraph (3).(2)Submission(A)In generalA plan required under this subsection shall be submitted by the local area to the Governor of such area at such time and in such manner as the Governor may reasonably require.(B)Combined plansIf a local area is seeking funds under this section and section 4, the plan required under this subsection may be submitted in combination with a plan under section 4, in lieu of the local area submitting 2 separate plans.(3)ContentsAt a minimum, each plan required under this subsection shall include—(A)a description of how the local area will carry out the activities described in subsection (d) for each program year;(B)a description of how the local area will recruit eligible youth to participate in the program, including how the local area will prioritize recruitment of individuals with barriers to employment;(C)the number of eligible youth expected to participate in the program each program year;(D)a description of the services provided, including supportive services, that the program is expected to provide to eligible youth, including how the local area will partner with community-based organizations to provide such services;(E)performance accountability goals, as measured by the primary indicators of performance described in subsection (e)(1);(F)an assurance that the program will be aligned with the youth investment activities provided under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.);(G)an assurance that the local area will adhere to the labor standards outlined in section 7; (H)a description of the alignment of the program to work-based learning, or plans to create work-based learning opportunities, and whether the program will award academic credit towards the fulfillment of a secondary school diploma or its recognized equivalent, or a recognized postsecondary credential, as applicable;(I)a description of programs being offered that align to high-skill, high-wage, or in-demand industry sectors or occupations; and(J)any other information as the Governor may reasonably require.(d)Local use of funds(1)In generalA local area that receives an allocation under this section shall use such allocation for development activities or expansion activities with respect to a year-round employment program in accordance with this subsection.(2)Development activitiesIn the case of a local area that, at the beginning of the first program year covered by the local plan submitted under subsection (c), is not carrying out a year-round employment program described in paragraph (4), the local board of such local area—(A)shall use the amount to—(i)plan, develop, and carry out a community-based year-round employment program that meets each such requirement, that to the extent practicable, are evidence-based; (ii)engage or establish industry or sector partnerships to determine year-round job needs to inform the establishment of such program; and(iii)conduct outreach to eligible youth and employers; and(B)may—(i)use such amount to develop technology infrastructure, including data and management systems, to support such program; and(ii)use not more than 50 percent of such amount to subsidize the wages of each eligible youth participating in such program.(3)Expansion activitiesIn the case of a local area that, at the beginning of the first full program year covered by the local plan submitted under subsection (c), is carrying out a year-round program described in paragraph (4), the local board of such local area—(A)shall use such amount to—(i)increase the number of community-based, year-round employment opportunities offered through such program, including unsubsidized or partly subsidized opportunities and opportunities in the private sector, that to the extent practicable, are evidence-based;(ii)conduct outreach to eligible youth and employers; and(iii)subsidize the wages of eligible youth participating in such program; and(B)may use such amount to enhance the activities required under paragraph (4)(B).(4)Program requirements(A)Program DesignA year-round employment program described in this paragraph is a program that meets the following requirements:(i)In generalEach eligible youth participating in the program is matched with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the participant, for high-quality, year-round employment, which may not—(I)be less than 180 days and more than 1 year;(II)pay less than the greater of the applicable Federal, State, or local minimum wage; and(III)employ the eligible youth for less than 20 hours per week.(ii)Employer share of wagesNot less than 25 percent of the wages of each eligible youth participating in the program are paid by the employer, except this requirement may be waived for not more than 10 percent of eligible youth participating in the program that have a significant barrier to employment, as defined by the State board.(B)Program elementsThe program includes the following program elements:(i)Work-readiness training and educational programs aligned to career pathways for eligible youth to enhance their year-round employment opportunities, including digital literacy and online work-readiness opportunities, as appropriate, and support obtaining documentation needed for employment, such as identification or licenses.(ii)Coaching and mentoring services for eligible youth participating in the program to enhance their year-round employment opportunities and encourage completion of such opportunities through the program.(iii)Coaching and mentoring services for employers on how to successfully employ each eligible youth participating in the program in meaningful work, including on providing a safe work and training environment for all participants, regardless of race, color, disability, age, religion, national origin, political affiliation, belief, marital status, sex (including sexual orientation or gender identity), pregnancy, childbirth, or a related medical condition, or status as a parent.(iv)Career exploration, career counseling, career planning, and college planning services for eligible youth participating in the program.(v)High-quality financial literacy education as described in section 129(b)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(b)(2)(D)), for eligible youth participating in the program, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections, including from local credit unions.(vi)Providing supportive services to eligible youth, or connecting such youth to supportive services provided by another entity, to enable participation in the program, which may include food and nutrition services, and health and mental health care supports.(vii)Follow-up services for not less than 12 months after the completion of participation, as appropriate.(viii)Integration of services provided by the program with youth development programs, secondary school programs, career and technical education programs, youth workforce investment activities under chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.), and skills training programs funded by the State or Federal Government, as applicable.(ix)Connecting youth participating in the program to providers of youth services, adult employment and training services, vocational rehabilitation services, and adult education and literacy services under title II of the Workforce Innovation and Opportunity Act (29 U.S.C. 3271 et seq.), career pathways, postsecondary education, or skills training programs funded by the State or Federal Government, as applicable.(x)A rigorous evaluation of such program using research approaches appropriate to the level of development and maturity of the program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies.(xi)Commitment and support from mayors or county executives to support the execution of the program as described in the local plan submitted under subsection (c).(C)Information and referrals(i)In generalEach local board shall ensure that each participant of a year-round employment program receiving assistance under this section shall be provided—(I)information on the full array of applicable or appropriate services that are available through the local board or other eligible providers or one-stop partners, including those providers or partners receiving funds under this Act; and(II)referral to appropriate training and educational programs that have the capacity to serve the participant either on a concurrent or sequential basis.(ii)Further assessment and referralEach local board shall, in a manner consistent with section 129(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(c)(3)(B)), ensure that eligible youth who do not meet the employment requirements for the year-round employment program shall be referred for further assessment, as necessary, and referred to appropriate programs in accordance with clause (i) to meet the basic skills and training needs for such employment.(5)PriorityIn carrying out a year-round employment program receiving assistance under this section, a local area shall give priority to year-round employment opportunities offered under such program—(A)in existing or emerging high-skill, high-wage, or in-demand industry sectors or occupations; or(B)that meet community needs in the public, private, or nonprofit sector.(e)Performance accountability(1)In generalFor each local area receiving an allocation under this section, the primary indicators of performance, for each year-round program receiving assistance under such allocation, shall include—(A)the performance metrics described in section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii));(B)the percentage of eligible youth completing the program; and(C)the percentage of eligible youth having participated in work-based learning.(2)Failure to meet local performance accountability measures(A)In generalIf a local area fails, for any program year, to meet a performance accountability goal identified in its plan under subsection (c)(3)(E) with respect to a year-round employment program funded under this section, the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide the local area with technical assistance, which may include assistance in the development of a performance improvement plan for such program.(B)Corrective actionsIn a case in which such local area fails to meet such performance accountability goal with respect to the program for a third consecutive year or fails to implement the improvement plan, the Governor shall take corrective actions, which may include, after notice and opportunity for a hearing, the withholding from the local area all, or a portion, of the allocation under this section to provide summer employment activities in such local areas under alternative arrangements that are consistent with the program elements described in subsection (d)(4)(B).(f)Supplement and not supplantAny funds made available for year-round employment programs under this section shall supplement and not supplant other State or local public funds expended for year-round youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).(g)Reports(1)In generalFor each year that a local area receives an allocation under this section for a year-round employment program, the local area shall submit to the Secretary of Labor and the Governor a report with—(A)the number of eligible youth participating in the program;(B)the number of eligible youth participating in the program who complete a year-round employment opportunity through the program;(C)the expenditures made from the amounts allocated under this section, including expenditures made to provide eligible youth participating in the program with supportive services;(D)a description of how the local area has used amounts allocated under this section to develop or expand a year-round work-based learning employment program, including a description of the program activities and services, including the supportive services provided and the number of eligible youth participating in the program and accessing such services;(E)for each youth participant with a subsidized wage, the amount and source of the subsidy, including the amount of the subsidy covered by grant funds under this section;(F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (e)(1) for the program;(G)the average number of hours and weeks worked and the average amount of wages earned by eligible youth participating in the program;(H)the average number of hours spent on—(i)recruitment and retention strategies; and(ii)support for participating youth, such as time management, career planning, and financial literacy training;(I)the percent of eligible youth participating in the program that are placed in—(i)an employment opportunity in the nonprofit sector;(ii)an employment opportunity in the public sector; and(iii)an employment opportunity in the private sector;(J)the number of eligible youth participating in the program who are asked by the employer to remain employed by the employer after the end of the year-round employment program and the number of youth participants remaining employed by the employer for not less than 90 days after the end of the year-round employment program; and(K)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.(2)DisaggregationThe information required to be reported under subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and each subpopulation described in subclauses (I) through (VI) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)).(h)Eligible youth definedFor the purposes of this section, the term eligible youth means an individual who, at the time the eligibility determination is made, is an out-of-school youth.6.Connecting-for-opportunities competitive grant program(a)In generalFrom the amount available under section 3(b)(3), the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to local community partnerships to assist such local community partnerships in improving high school graduation and youth employment rates.(b)Local community partnerships(1)Mandatory partnersIn this section, the term local community partnership means a partnership among at least the following entities: (A)A unit of general local government.(B)A local educational agency.(C)An institution of higher education.(D)A local board.(E)A community-based organization with experience or expertise in working with youth.(F)A public agency serving youth or young adults under the jurisdiction of the juvenile justice system or criminal justice system.(G)A State or local child welfare agency. (H)An agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(I)An industry or sector partnership, to the extent practicable.(J)A labor organization or joint labor-management organization, to the extent practicable.(2)Optional partnersThe following entities may be included as part of the partnership among the entities listed in paragraph (1):(A)One-stop operators.(B)Employers or employer associations.(C)Entities that carry out programs that receive funding under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.).(D)Public agencies or community-based organizations with expertise in providing evidence-based trauma support services, counseling, or mental health care to youth, including trauma-informed and gender-responsive counseling.(E)Public housing agencies, collaborative applicants (as defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)), or private nonprofit organizations that serve homeless youth and households or foster youth.(F)Other appropriate State and local agencies.(c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that—(1)demonstrates sufficient need for the grant in the local population, which need may be demonstrated—(A)on the basis of high school dropouts in the local area to be served by the partnership, as compared to the total number of unemployed individuals ages 16 to 24 in local areas in all States; (B)on the basis of the relative number of unemployed individuals ages 16 to 24 in the local area to be served by the partnership, as compared to the total number of unemployed individuals ages 16 to 24 in local areas in all States;(C)on the basis of the relative percentage or number of low-income individuals in the local area to be served by the partnership, as compared to the total percentage or number of low-income individuals in local areas in all States;(2)identifies and describes the role of each entity in the partnership, including the fiscal agent in the partnership and the role of each such entity in carrying out the activities described in subsection (d);(3)does not conflict with the local plan submitted by the local board in the local area served by the local community partnership under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the applicable local plan for career and technical education programs under section 134 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354) (if not part of the Workforce Innovation and Opportunity Act local plan), and the applicable State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and(4)includes an assurance that the partnership will adhere to the labor standards outlined in section 7.(d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds—(1)to target and serve individuals not younger than age 14 or older than age 24, prioritizing individuals with barriers to employment;(2)to make appropriate use of education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target and serve the individuals described in paragraph (1);(3)to develop wide-ranging pathways to postsecondary education and employment, including—(A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education, including through high-quality, flexible programs that utilize community-based, and, to the extent practicable, evidence-based interventions and provide differentiated services (or pathways) to students—(i)who are returning to education after exiting secondary school without a secondary school diploma or its recognized equivalent; or(ii)who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State;(B)creating career pathways, focused on paid work-based learning consisting of on-the-job training and classroom instruction, that—(i)will lead to the attainment of a recognized postsecondary credential; and(ii)includes, to the maximum extent practicable, learning through apprenticeship programs and pre-apprenticeship programs;(C)connecting individuals described in paragraph (1) with professionals who can provide such individuals with pre-employment and employment counseling and assist such individuals in—(i)finding and securing employment or work-based learning opportunities that pay not less than the greater of the applicable Federal, State, or local minimum wage;(ii)identifying and assessing eligibility for training programs and funding for such programs;(iii)completing necessary paperwork for applying for and enrolling in such programs; and(iv)identifying additional services, if needed;(D)connecting individuals described in paragraph (1) with providers of—(i)youth services, adult employment and training services, vocational rehabilitation services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);(ii)career planning services; and(iii)federally and State funded programs that provide skills training; and(E)ensuring that such individuals successfully transition into pre-apprenticeship programs, apprenticeship programs, or programs leading to recognized postsecondary credentials in high-skill, high-wage, or in-demand industry sectors or occupations;(4)to provide a comprehensive system of supportive services aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment, and aimed at re-engaging any such individual who has been so disconnected, by—(A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that—(i)connect such systems to data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1) so long as such data does not reveal personally identifiable information about a program participant or would not reveal such information when combined with other released information; and(ii)engage any such identified individual using targeted, community-based, and, to the extent practicable, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and(B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and, to the extent practicable, using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service; and(5)to provide a comprehensive system of support for the individuals described in paragraph (1), including—(A)connecting such individuals with professionals who can—(i)provide case management and counseling services; and(ii)assist such individuals in—(I)developing achievable short-term goals and long-term goals; and(II)overcoming any social, administrative, or financial barrier that may hinder enrollment in the program or the achievement of such goals; and(B)providing or connecting participants with available supportive services.(e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that—(1)serves and targets communities with a high percentage of low-income individuals and high rates of high school dropouts and youth unemployment; and(2)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual or concurrent programs, virtual learning, or work-based learning.(f)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban, Tribal, and rural areas) in awarding grants under this section.(g)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include—(1)the performance metrics described in section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii));(2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate; and(3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma.(h)Reports(1)In generalFor each year that a local community partnership carries out activities and services with a grant under this section, the partnership shall submit to the State board in which the partnership is carrying out activities under this section, and to the Secretary of Labor, a report on—(A)the number of youth participating in activities under subsection (d), including the number of in-school and out-of-school youth;(B)the expenditures made from the grant awarded under this section, including any expenditures made to provide youth participants with supportive services;(C)a description of the activities and services assisted under this section, including supportive services provided and the number of youth participants accessing such services;(D)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (g) for the program; and(E)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.(2)DisaggregationThe information required to be reported under subparagraphs (A), (C), and (D) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and status as a subpopulation described in subclauses (I) through (VI) of section 129(a)(1)(B)(iii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)).7.Labor standardsAny activity receiving assistance under this Act shall be subject to—(1)the requirements and restrictions, including the labor standards, that apply to activities under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.) as provided under section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241);(2)the requirements for nondiscrimination that apply to activities under such title as provided under section 188 of such Act (29 U.S.C. 3248); and(3)any other applicable Federal law.8.PrivacyNothing in this Act—(1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g);(2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this Act; or(3)shall require the disaggregation of data when the number of individuals in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual, or would reveal such information when combined with other released information.9.Innovation and learningOut of the amount reserved under section 3(a)(1), the Secretary of Labor shall—(1)provide technical assistance to ensure each State, local area, and local community partnership receiving funds under this Act have sufficient organizational capacity, staff training, and expertise to effectively implement the requirements under this Act;(2)create regional and national opportunities for virtual or in-person peer learning; and(3)provide on a, competitive basis, grants to States and local areas to—(A)conduct pilot programs and demonstration programs using emerging and evidence-based best practices and models for youth employment programs; and(B)evaluate such programs using designs that employ the most rigorous analytical and statistical methods that are reasonably feasible.10.Evaluation and reports(a)EvaluationThe Secretary of Labor shall conduct, on an annual basis, a rigorous evaluation of the programs administered under this Act using research approaches appropriate to the level of development and maturity of the program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies. (b)Reports to congressBeginning on the date of the completion of the first program year after the date of enactment of this Act for which funds are expended to carry out this Act, and annually thereafter, the Secretary of Labor shall transmit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make publicly accessible, the reports described in section 4(g), 5(g), and 6(h), and a final report on the results of each evaluation conducted under subsection (a).11.DefinitionsIn this Act: (1)In generalExcept as otherwise provided, any term used in this Act that is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) shall have the meaning given the term in such section.(2)ApprenticeshipThe term apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (3)ESEA termsThe terms dual or concurrent enrollment, extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Native American termsThe terms Alaska Native entity, Indian, Indian tribe, National Hawaiian organization, and tribal organization have the meanings given such terms in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221).(5)Institution of higher educationThe term institution of higher education has the meaning given such term in sections 101 and 102(a)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(a)(1)(B)).(6)Pre-apprenticeshipThe term pre-apprenticeship means a training model or program that—(A)is designed to prepare participants to enter an apprenticeship program;(B)is carried out by a sponsor that has a written agreement with 1 or more sponsors of apprenticeship programs that would enable participants who successfully complete the pre-apprenticeship program—(i)to enter into the apprenticeship program if a place in the program is available and if the participant meets the qualifications of the apprenticeship program; and(ii)to earn credits towards the apprenticeship program; and(C)includes—(i)training (including a curriculum for the training) aligned with industry standards related to an apprenticeship program created in consultation with sponsors of the apprenticeship program that are parties to the written agreement under subparagraph (B), and that will prepare participants by teaching the skills and competencies needed to enter 1 or more apprenticeship programs; and(ii)hands-on training and theoretical education for participants that do not displace a paid employee.(7)Program yearThe term program year as used in this Act is used in the manner as such term is used with respect to youth workforce investment activities under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.) and activities under section 171 of such Act (29 U.S.C. 3226).(8)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, needs-related payments, food and nutrition services, and health and mental health care supports that are necessary to enable an individual to participate in activities authorized under this Act.(9)Work-based learningThe term work-based learning has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).